Evans, J.
(dissenting). I think that the opinion is consistent with the majority holding in the case of Incorporated Town of Sibley v. Ocheyedan Elec. Co., 194 Iowa 950. My objection to it is based upon the same ground as is the dissent in *1012the said case. This is, in substance, that the ultimate logic o£ the holding must result in the practical nullification of Section 725 of the Code, so far as the same forbids the abridgment by contract or otherwise of the continuing power of rate regulation by the existing city council. To say the least, it opens the door of easy evasion of such section.
De Graee, J., joins in the dissent.